Citation Nr: 1644236	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  12-06 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased initial disability rating for right knee disability, evaluated as noncompensable prior to December 16, 2015, and 10 percent thereafter.

2.  Entitlement to an increased initial disability rating for left knee disability, evaluated as noncompensable prior to December 16, 2015, and 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to November 2010.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The RO in Houston, Texas, currently has jurisdiction of the claims.

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in July 2015.  A transcript is of record. 

In October 2015, the Board remanded the claim for further development.  Subsequently, a January 2016 rating decision increased the initial ratings for left and right knee disabilities to 10 percent, from December 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Pursuant to the October 2015 Board Remand, the Veteran was afforded a VA examination determine the current severity of his service-connected right and left knee disabilities in December 2015.  While the examination report contains initial range of motion testing, it does not contain all of the range of motion findings necessary for the Board to competently determine the appropriate disability rating for the Veteran's service-connected right and left knee disabilities.  For example, while the examination report does include a question about weight-bearing, the question only asks about pain, not range of motion.  Specifically, the VA examination report does not provide the necessary active motion, passive motion, weight-bearing, and nonweight-bearing information as required by 38 C.F.R. § 4.59 (2015), which concerns painful motion of the musculoskeletal system.  Because the September 2015 VA examiner did not conduct all such tests, the Board finds that the examination is inadequate under Correia v. McDonald, 28 Vet. App. 158 (2016).  Accordingly, on remand, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine the severity of his service-connected right and left knee disabilities.  The entire claims file must be reviewed by the examiner.

The examiner should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  

If for some reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  Following any additional indicated development, the originating agency should review the claims file and readjudicate the issues on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




